Citation Nr: 0204830	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-40 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a low back injury, currently rated as 
60 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected depressive disorder, currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
October 1986.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the VA RO which 
denied claims for increased ratings for service-connected low 
back and depressive disorders, then rated as 40 and 10 
percent disabling, respectively.  Although the appeal 
initially included entitlement to a total rating for 
compensation purposes based on unemployability due to 
service-connected disability (TDIU), the claim was granted in 
full in an October 2000 RO decision.  That rating action also 
established the current, and increased, ratings for the two 
remaining issues on appeal.

This case was previously before the Board and was remanded in 
August 1998 for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected low back injury residuals 
are manifested by minor narrowing at L3-4, a minor or mild 
angular bulge at L5-S1, with no definite right foraminal disc 
protrusion, findings diagnosed as "mild" discogenic disease 
of the lumbar spine, with degenerative joint disease and 
right S1 lumbar radiculopathy, with well-healed scars over 
the lumbar area, status post chronic lumbosacral strain, as 
well as complaints of pain and functional impairment which 
are productive of no more than pronounced intervertebral disc 
syndrome; ankylosis of the low back has not been shown.  

2.  The veteran's service-connected depressive disorder is 
manifested by depression, tearfulness, insomnia, anxiety and 
some occasional suicidal thoughts with no plan.  This 
pathology is no more than severe, and results in no more than 
severe occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking or mood.  The veteran has been shown, both 
in the past and presently, to be oriented to person, place, 
and time, with no obvious psychomotor retardation or 
agitation; no delusion features, a coherent thought process, 
no hallucinations, and some insight as to her own condition; 
she has almost never been dangerous to herself, and never 
dangerous to others.  Total occupational and social 
impairment has not been shown to have resulted from the 
veteran's service-connected depressive disorder alone.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
veteran's residuals of low back injury, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.14, 4.71a, Diagnostic Code 5293 (2001) and 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159).  

2.  The criteria for a rating in excess of 70 percent for 
depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9405, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(2001), and 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to 
be codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The veteran has been provided adequate VA joints and mental 
health examinations, most recently in February and March 
2000.  Additionally, medical evidence has been submitted, and 
VA treatment records are on file and were reviewed on appeal.  
The notice provisions of the Veterans Claims Assistance Act 
of 2000 have also been met.  In the statement of the case and 
several supplemental statements of the case provided to the 
veteran, she has been advised of regulatory provisions 
pertaining to her claims for increased ratings and, thus, the 
evidence necessary to substantiate her claims.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2001), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Moreover, the Board is of the opinion that the case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board will consider the potential application of the various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disabilities in reaching 
its decision.  Schafrath, 1 Vet. App. at 595.


I.  Low Back Disorder.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.  

Evaluation of the same disability under various diagnoses is 
to be avoided; that is, symptoms of service-connected 
disability are considered once, and in terms of overall 
severity due to the service-connected disability, but 
overlapping symptoms are not given duplicate consideration in 
weighing the evidence towards arriving at a percent 
disability rating.  38 C.F.R. § 4.14.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within the context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The salient point the Board makes in the 
case, however, is that the DeLuca standards do not apply when 
a veteran is at the maximum for limitation of motion and 
where a higher evaluation would be based merely on finding 
ankylosis.  Johnston, 10 Vet. App. at 85.  As detailed below, 
since the veteran is already rated at the maximum under all 
applicable diagnostic codes, DeLuca is not for beneficial 
application.  That is, the record includes no medical 
evidence of any ankylosis, so the claim for an evaluation in 
excess of 60 percent must fail.  

The veteran is currently rated as 60 percent disabled for 
residuals of a low back injury presently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  By way of relevant, 
but brief, historical note, service medical records for the 
veteran's active military duty from December 1984 to October 
1986 show she sustained a "third degree" lumbar strain of 
the right paraspinal muscles during physical training in 
January 1985.  X-rays were negative, but occasional 
complaints of pain and demonstrated muscle spasm, without 
radiculopathy, continued throughout her remaining military 
career.  A February 1987 VA examination x-ray study was also 
negative, and service connection was granted for residuals of 
a low back injury, with a rating under Diagnostic Code 5295 
for lumbosacral strain.  

The veteran presently appeals the May 1995 rating decision 
which denied a claim for an increased evaluation, in excess 
of 40 percent-which is the maximum rating under that 
Diagnostic Code.  As noted in the above Introduction, an 
October 2000 rating decision established a 60 percent rating 
under Diagnostic Code 5293, which evaluates intervertebral 
disc syndrome.  

A 60 percent rating is the maximum allowable under Diagnostic 
Code 5293.  The criteria provide that a 60 percent evaluation 
is appropriate for pronounced intervertebral disc syndrome; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

The basis of the veteran's claim on appeal is unclear from 
the statements of record.  However, the Board has also 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  In the regard, the Board 
notes that an 80 percent evaluation is warranted for complete 
paralysis of the sciatic nerve.  With complete paralysis of 
the sciatic nerve, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2001).  Sciatic 
neuropathy, however, is specifically identified as a factor 
for consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the disability under both Diagnostic Codes 5293 
and 8520.  See 38 C.F.R. § 4.14.  

Nevertheless, when considered alone, a higher rating in not 
warranted under Diagnostic Code 8520 because there is no 
medical evidence that the veteran has complete paralysis of 
the sciatic nerve.  As noted at the February 2000 and August 
1997 rating examinations, she could bend at the knees, walk 
on her heels, and the strength of the extensor hallucis 
longus muscle was diminished on the right.  With no evidence 
of the foot dangling or dropping, a loss of active movement 
below the knee, or weakened knee flexion, the requirements 
for a rating due to complete sciatic nerve paralysis are not 
met.  Therefore, a rating in excess of 60 percent is not 
warranted under Diagnostic Code 8520.

The components of the disability could conceivably be 
assigned a higher evaluation based on ankylosis of the lumbar 
spine pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5289; 
however, the medical evidence of record fails to show that 
the veteran's lumbar spine is ankylosed.  At the August 1997 
rating examination, low back motion was reduced, but not 
absent.  At the February 2000 examination, low back motion 
was apparently not evaluated, although the examiner noted 
that she was not cooperative to testing to her lower 
extremities due to soreness of the back.  Therefore, 
Diagnostic Code 5289 is not applicable.

The Board notes that VA treatment records from May 1994 to 
the present show continued treatment for low back pain, 
recently with radiation to the right leg, requiring the 
veteran to take pain medications, wear a back brace, and use 
a TENS unit for pain.  An August 1999 electrodiagnostic study 
was thought to be consistent with right S1 radiculopathy, and 
a February 2000 magnetic resonance imaging (MRI) report 
revealed a minor annular bulge at L5-S1 and findings 
suggestive of right foraminal disc protrusion at L4-5.  In 
August 2000, degenerative joint disease with right lumbar 
radiculopathy was diagnosed.  While the veteran was 
recommended for a surgical consultation at the time, the 
record shows no such consultation or surgery.  Based upon the 
above, the claim on appeal is denied.  

In making this determination, note is made that some medical 
evidence falls squarely against the veteran's claims and 
assertions.  Specifically, the veteran's representative 
argued in August 2000 that the veteran's low back disorder 
includes a fractured and herniated disc.  However, on VA 
neurologic examination in February 2000, the veteran was not 
cooperative as to any testing to her lower extremities 
because her back was too sore.  While the impression was 
right S1 radiculopathy, the examiner noted that the diagnosis 
"would not be expected to cause the pain and disability that 
[the veteran] is describing."  The VA spinal examination of 
February 2000 noted that an MRI of February 2000 revealed no 
evidence of any fracture or subluxation, but only minor 
narrowing at L3-4, and no evidence of disk protrusion at that 
level, no evidence of disk protrusion at the L5-S1 level, and 
only a mild angular disc bulging at L5-S1, with a suggestion 
of a right foraminal disk protrusion at L4-5.  The diagnosis 
was "mild" discogenic disease of the lumbar spine with 
well-healed scars over the lumbar area, obesity, and chronic 
lumbosacral strain.  

The Board acknowledges the veteran's testimony regarding the 
adverse impact the low back disability has had on her life.  
While the veteran contends that she experiences functional 
impairment due to low back pain, the Board notes that the 
DeLuca standards do not apply when a claimant is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.  Given that severe limitation of motion (at 40 percent) 
is the maximum rating pursuant to Diagnostic Code 5292, 
pronounced intervertebral disc syndrome (at 60 percent) is 
the maximum rating pursuant to Diagnostic Code 5293, and a 
higher evaluation requires ankylosis pursuant to 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5286 and 5289, the DeLuca standards 
do not apply in the case.  Thus, the veteran's statements and 
objective medical records do not provide a basis for a higher 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes that there is no 
evidence that the veteran's low back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The claim is denied.  


II.  Depressive disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Service connection is in effect for a depressive disorder, 
secondary to the veteran's low back disorder, for which the 
RO has assigned a 70 percent rating in accordance with the 
provisions of Diagnostic Code 9405 of the Rating Schedule. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected depressive disorder.  The Board is of the 


opinion that the case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.  

Pursuant to Diagnostic Code 9405, prior to November 7, 1996, 
the evaluation of the veteran's service-connected depressive 
disorder turned on the severity of her overall social and 
industrial impairment.  A 70 percent rating was warranted 
where such impairment was "severe"; a rating of 100 percent 
was warranted where such impairment was "total".  38 C.F.R. § 
4.132.  Note is taken that the veteran was granted a TDIU, 
effective from May 16, 1994, the date of her instant claims 
on appeal.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996).  Pursuant to Diagnostic Code 9405 
under the revised criteria, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

As noted, the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  Where a law or regulation changes after a 


claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the veteran's psychiatric disorder must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

When examined by VA in September 1994, the veteran was found 
to have some impairment in sleeping due to her back 
symptomatology.  There was no evidence of any thought 
disorder.  Her concentration was adequate, but she did have 
suicidal thoughts, albeit, without plan.  She presented a 
picture of hopelessness and helplessness, and was thought 
incapable of working at the present time.  The diagnosis was 
dysthymic disorder.  These symptoms do not more closely 
approximate a 100 percent schedular evaluation under the old 
criteria, as there is no demonstration of total impairment.  
This is particularly true in light of no finding of any 
thought disorder or inadequate concentration.  She has been 
seen regularly at VA on an outpatient basis, but these 
records show no greater impairment than that which is already 
adequately compensated and contemplated by a 70 percent 
evaluation.  

In considering the veteran's claim for a rating in excess of 
70 percent for depressive disorder prior to November 7, 1996, 
the Board is of the opinion that an increased disability 
evaluation pursuant to the criteria which were in effect 
prior to November 7, 1996, is not warranted.  In reaching 
such conclusion, the Board is constrained to point out that 
the veteran's depressive disorder would clearly seem to be 
productive of no more than "severe" social impairment.  In 
this regard, while the veteran was noted by the VA examiner 
in September 1994 to have some occupational impairment, there 
was no indication that the same occasioned the requisite 
total social and industrial impairment representative of such 
disablement as warrants the assignment of a 100 percent 
rating pursuant to the above-cited 


criteria in effect until November 7, 1996.  In addition, the 
veteran's depressive disorder would appear to be productive 
of no more than "severe" industrial impairment.  In terms of 
the degree of social incapacitation traceable to the 
veteran's depressive disorder, based upon the above reasoning 
the Board is persuaded that a rating in excess of 70 percent 
for depressive disorder under Diagnostic Code 9405, as 
promulgated prior to November 7, 1996, is not in order.

During VA examination for rating purposes in August 1997, the 
veteran was oriented, relevant and coherent.  She cried 
frequently during the interview, but she was cooperative 
answering questions.  She was depressed and anxious.  Her 
affect was appropriate, and she denied delusions or 
hallucinations.  She admitted having frequent suicidal 
ideations, with no current intent or plan.  She reported 
feeling increasingly hopeless.  The examiner felt she had 
adequate insight and judgment regarding her daily living.  
The Axis I diagnosis was depressive disorder, not otherwise 
specified.

On her most recent VA mental disorders examination in March 
2000, the veteran reported being stressed out about her 
personal finances.  She also expressed a tremendous amount of 
guilt about having brought a child into the world without 
being able to care for him in the way she would like.  The 
veteran tended to cry during the second half of the session 
almost continuously around the same theme.  The veteran 
appeared to the examiner to be crushed psychologically by the 
idea of not being able to work due to her physical 
limitations, and these feelings were intensified by her 
depression.  The veteran reported that she had superficially 
cut her wrist the prior October (1999) regarding a domestic 
situation.  She denied any treatment.  Her medication was 
increased soon thereafter, and while she continued to feel 
depressed, she was neither suicidal nor homicidal.  On mental 
status examination, the veteran was alert, oriented to 
person, place, and time, and showed no obvious psychomotor 
retardation or agitation in the sense of somebody being in 
the midst of a severe major depressive episode.  The veteran 
appeared depressed and quite tearful.  The examiner thought 
her affect was genuine.  She did not show 


any delusion features at that time, her thought process was 
coherent, and she had no hallucinations.  She had some 
insight as to her condition, and was not thought at that time 
to be dangerous to herself or others.  The diagnosis was 
major depression, which appeared to be a single episode that 
had been ongoing for years since her back surgery in the 
early 1990's (removal of lipomas), and had been related to 
secondary anxiety features of late.  A score on the Global 
Assessment of Functioning (GAF) Scale of 38 was assigned.

Based on the above, the Board finds that applying the old 
criteria to the evidence dated on and after November 7, 1996, 
does not result in the assignment of a schedular 100 percent 
rating.  The veteran was certainly shown to be depressed, but 
there is no evidence of virtual isolation in the community, 
totally incapacitating symptoms or a demonstrable inability 
to obtain or retain employment.  To the contrary, she was 
oriented and had a coherent thought process.  She had 
adequate insight and judgment regarding her daily living.  
Totally disabling symptomatology is not shown.  

The Board also finds that entitlement to a rating in excess 
of 70 percent for the veteran's service-connected depressive 
disorder is not warranted pursuant to the revised criteria 
(for Diagnostic Code 9405) that became effective November 7, 
1996.  In reaching this conclusion, the Board points out that 
the symptoms of the veteran's depressive disorder do not 
include any impairment in thought processes or communication.  
Significantly, while gross impairment is necessary for a 
schedular 100 percent evaluation, the veteran has no 
impairment in this area at all.  The medical evidence of 
record also lacks any evidence of circumlocutory or 
stereotypical speech, persistent delusions or hallucinations, 
or inappropriate behaviors, or disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or her own name-she has never had any of these 
symptoms.  While she had significant impairment due to 
depression, tearfulness, sleep impairment, anxiety, and some 
occasional suicidal thoughts without plan, she shows none of 
the symptoms of the revised criteria for a 100 percent 
evaluation and 


few of the criteria for a 70 percent rating.  The Board is of 
the opinion that, in accordance with the above-cited revised 
criteria that became effective on November 7, 1996, a rating 
for depressive disorder in excess of 70 percent is not in 
order.  38 C.F.R. § 4.130.  

In determining that entitlement to a rating in excess of 70 
percent for the veteran's service-connected depressive 
disorder is not warranted, the Board has, with respect to 
each set of criteria addressed in such analysis, given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. However, the record 
does not show, relative to each promulgation of the pertinent 
criteria addressed above, that the actual manifestations of 
the veteran's service-connected depressive disorder more 
closely approximate those required for a schedular 100 
percent rating than they do the 70 percent rating presently 
assigned. 38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096; 38 
C.F.R. § 4.7 and Part 4, Diagnostic Code 9405, as promulgated 
in 38 C.F.R. § 4.132 (in effect through November 6, 1996) and 
38 C.F.R. § 4.130 (2001).  


III.  Conclusion 

In making these determinations, the Board has considered the 
hearing testimony of the veteran in August 1995.  While she 
is competent to express her opinion as to the severity of her 
symptoms, as a lay witness she is not competent to express a 
medical diagnosis or opinion.  Giving all due respect to the 
veteran's assertions and testimony, the medical evidence of 
record warrants no more than a 60 percent evaluation for 
service-connected low back disability, and no more than a 70 
percent evaluation for service-connected depressive disorder.  
The claims are denied.  




ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of a low back disorder is denied.  

Entitlement to a rating in excess of 70 percent for 
depressive disorder is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

